Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is responsive to the amendment filed on 02/02/2021. Claim 1 is currently pending. This application is in condition for allowance.

	Response to Amendment/Argument
Applicant’s amendments to the drawings and claims are sufficient to overcome previous objections.
Claim Interpretation – 35 USC § 101
	Claim 1 shows an algorithm consisting of three separate measurement error control loops according to Fig. 3A and 3B.
	Although the claim recites abstract ideas (Math Concept Grouping), it includes extra-solution activities, such as “Step 1: measuring instrument parameter information“, “Step 3: placing instruments and establishing survey stations”, “the front measurement point is moved to reduce the survey station distance” in step 8 and “moving a composite level on a rear measurement point” in step 14, embedded in the repeated loop.
		So as whole, the extra solution activities embedded in the loop of judicial exception is interpreted as significant and the claim integrates the judicial exception into a practical application. Therefore, claim 1 is patent eligible.


Allowable Subject Matter
	Claim 1 is allowed.
	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current objection.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claim 1, the closest prior art of record, Liu (WO2014012301A1), hereinafter “Liu ‘301”, Wang (CN103115610A), hereinafter “Wang ‘610”, Meng (CN104316027B), hereinafter ‘Meng’ and Wang (CN103759705A), hereinafter “Wang ‘705”, either singularly or in combination, fail to anticipate or render obvious the limitation 
	“Step 4: setting an initial number of observations and setting k = 1, wherein k is a current survey station setup stage number;
	Step 5: separately observing readings on the composite level A and a composite level B according to the set number of observations, and separately calculating errors of the readings;
	Step 6: determining whether the errors of the readings exceed a limit, 
	wherein if the errors do not exceed the limit, Step 7 is performed; if any error exceeds the limit, the number of observations is increased and it is determined whether the number of observations exceeds a threshold M; if the number of observations does not exceed M, Step 5 is performed again, and if the number of observations exceeds M, a front measurement point is moved to reduce a survey station distance, and then it is k is less than a threshold Do; if Dk is less than Do, the measurement is ended; otherwise, Step 3 is performed again;
(Side note: Step 4 – 6 forms a first-level error control loop)

	16Step 7: calculating an average reading of the composite level A as a survey station height difference                         
                            
                                
                                    h
                                
                                
                                    k
                                
                                
                                    A
                                
                            
                        
                     of the level A; calculating an average reading of the composite level B as a survey station height difference                         
                            
                                
                                    h
                                
                                
                                    k
                                
                                
                                    B
                                
                            
                        
                     of the level B; and calculating a mutual deviation δAB between  survey station height differences of the two levels;
	Step 8: determining whether lδABI exceeds tolerance δ0, 
	wherein if |δABI does not exceed δ0, Step 9 is performed; and 
	if |δAB| exceeds δ0, the number of observations is increased and then it is determined whether the number of observations exceeds the threshold M; if the number of observations does not exceed M, Step 5 is performed again, and if the number of observations exceeds M, the front measurement point is moved to reduce the survey station distance, and then it is determined whether the survey station distance Dk is less than the threshold D0; if Dk is less than D0, the measurement is ended; otherwise, Step 3 is performed again;
	Step 9: calculating an average of the survey station height differences of the two levels as a height difference hk of the current survey station;
(Side Note: Step 7 to 9 forms a second-level error control loop)

                        
                            
                                
                                    H
                                
                                
                                    k
                                
                                
                                    A
                                
                            
                        
                     of the composite level A; and calculating a cumulative survey station height difference                         
                            
                                
                                    H
                                
                                
                                    k
                                
                                
                                    B
                                
                            
                        
                     of the composite level B;
	17Step 11: calculating a difference ΔAB between the cumulative survey station height differences of the two levels;
	Step 12: determining whether IΔABI exceeds tolerance Δ0, 
	wherein if IΔABI exceeds Δ0, the front measurement point is moved to reduce the survey station distance, and then it is determined whether the survey station distance Dk is less than the threshold D0; if Dk is less than D0, the measurement is ended; otherwise, Step 3 is performed again; and 
	if IΔABI does not exceed Δ0, Step 13 is performed;
	Step 13: calculating a sum Hk of all survey station height differences; and 
(Side Note: Step 10-13 forms a third level error control loop)

	Step 14: determining whether the composite level A is placed at the end measurement point; if not, moving a composite level on a rear measurement point, setting k to be equal to k+1, and performing Step 3 again; if yes, ending the measurement” in combination with other limitation.

	Lu ‘301 discloses a ruler-combined composite level gauge used for dual-type observation. The ruler-combined composite level gauge used for dual-type observation achieves point-to-point direct leveling; the point sorting and stationing are not restricted by the terrain environment, and the level gauge is capable of implementing leveling 
	Wang ‘610 discloses leveling method suitable for a compound level gauge. Wang ‘610 discloses not only a method accurately measure an angle I of the level, but also a method of eliminating its impact, i.e. height differences, between two point height differences, A (Pk) and B (Pk+1), from the start measurement point to the end measurement point of a measurement section (See abs and Fig. 1-8), but fails to disclose the above cited limitations, which show 3 levels of error control loop.
	Meng discloses a method for measuring the height of a composite level which can ensure the accuracy of level measurement by using the method of observing the opponent's scale, improve the efficiency of level measurement and reduce the cost of leveling. Meng further discloses a height difference accumulation method through round trip from a starting point survey station stage to an ending point incurring a long measurement time and measurement result cannot be determined as valid until the completion of round trip measurement, which is seen as an inefficiency and a problem that need to be improved by the current application. However, Meng is silent regarding the above cited limitations, which show 3 levels of error control loop.
	Wang ‘705 discloses a three-point closed layout measurement method for composite levels, and specifically discloses a three-point closed layout measurement method for composite levels that can realize closed inspection in a regional space at any time, ensure measurement precision, and improve overall leveling reliability and efficiency. Because multiple continuous closed spatial regions are formed in the measurement route, this method can fully meet the requirement of forming a closed .
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Examiner, Art Unit 2865   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863